19 A.3d 982 (2011)
206 N.J. 136
In the Matter of Terence S. BRADY, an Attorney at Law (Attorney No. XXXXXXXXX).
M-1352 September Term 2010, 068174
Supreme Court of New Jersey.
June 6, 2011.

ORDER
The Office of Attorney Ethics having filed with the Court pursuant to Rule 1:20-3(g)(4) and Rule 1:20-11, a petition seeking the immediate temporary suspension of TERENCE S. BRADY of MOUNT HOLLY, who was admitted to the bar of this State in 1988, and good cause appearing;
It is ORDERED that TERENCE S. BRADY is temporarily suspended from the practice of law, effective immediately and until the further Order of this Court; and it is further
ORDERED that the Attorney Trustee appointed for the protection of the assets and files of the law practice of TERENCE S. BRADY, shall make the appropriate disbursements from respondent's accounts *983 to those clients and other persons whose funds can be identified, and at the conclusion of the trusteeship, the funds remaining, if any, shall be transferred to the Superior Court Trust Fund, where they shall remain restrained from disbursement pending the further Order of the Court, for good cause shown; and it is further
ORDERED that TERENCE S. BRADY be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that TERENCE S. BRADY comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State.